      Case 4:18-cv-00378-JGZ-LAB Document 321 Filed 06/15/21 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Robert Luke Adams, an individual,      )      No. CV-18-0378-TUC-JGZ (LAB)
                                            )
10              Plaintiff,                  )      ORDER
                                            )
11   vs.                                    )
                                            )
12   Symetra Life Insurance Company, an Iowa)
     corporation,                           )
13                                          )
                Defendant.                  )
14                                          )
                                            )
15
16
            Pending before the court is the plaintiff’s motion, filed on December 31, 2020, for
17
     sanctions and to modify the scheduling order. (Doc. 289) The defendant filed a response on
18
     January 22, 2021. (Doc. 296) The plaintiff filed a reply on February 19, 2021. (Doc. 306)
19
            This matter was referred to Magistrate Judge Bowman pursuant to the Rules of Practice
20
     of this court. See LRCiv 72.1(c).
21
            The motion will be denied.
22
23
            Background
24
            The plaintiff, Robert Luke Adams, claims the defendant, Symetra Life insurance
25
     Company (Symetra), breached an insurance contract and breached the duty of good faith and
26
     fair dealing by failing to pay benefits due in accordance with his Long Term Disability Income
27
     Insurance Policy (Policy). (Doc. 1) Adams worked as “a self-employed insurance agent.”
28
      Case 4:18-cv-00378-JGZ-LAB Document 321 Filed 06/15/21 Page 2 of 4



 1   (Doc. 1, p. 2) He maintains that he became disabled “no later than July 11, 2017” due to
 2   rheumatoid arthritis and low back pain. (Doc. 1, p. 3) Symetra paid benefits starting October
 3   9, 2017, but stopped paying benefits after one year. (Doc. 1, p. 3) Adams believes Symetra is
 4   relying on a term in the Policy that limits benefits if disability arises out of a “special condition”
 5   – a “[m]usculoskeletal and connective tissue disorder[] of the neck and back.” (Doc. 1, p. 3)
 6          When Adams first applied for benefits, Symetra hired MLS Group (MLS) to review the
 7   medical record and assess his claim. (Doc. 179, p. 7); (Doc. 289, p. 2) MLS “is a leading . .
 8   . provider of . . . Independent Medical Examinations . . . .” (Doc. 179, p. 7) MLS physicians
 9   Frank Polanco and Vikram Garg reviewed the medical record and offered their opinions of
10   Adams’s ability to work. (Doc. 179, p. 10); (Doc. 289, p. 2) On February 25, 2019, Adams
11   served MLS with a subpoena for records relating to its analysis of Adams’s medical
12   impairments. (Doc. 179, pp. 12-13); (Doc. 289, p. 2) MLS complied to some extent, but it
13   denied discovery of some categories of documents. Id. Specifically, MLS failed to disclose
14   “[a]ll notes relating to Robert Luke Adams, including but not limited to, all notes from
15   interviews, rough drafts, and telephone conversations relating to Robert Luke Adams.” (Doc.
16   179, p. 13) “After nearly half a year of attempting to resolve the discovery dispute,” Adams
17   filed a motion to compel on December 13, 2019, the last day of discovery. (Doc. 179); (Doc.
18   284, p. 5)
19          This court granted the motion to disclose documents in spite of the fact that the motion
20   was filed on the last day of discovery. (Doc. 221) The court noted that “while there might have
21   been unnecessary delay, there is no showing that this delay resulted in any prejudice.” (Doc.
22   221) MLS subsequently filed an objection to the discovery order, which was denied by the
23   District Court as it related to these documents. (Doc. 284) The District Court noted that this
24   court did not dismiss the motion as untimely and observed that, while the court’s analysis was
25   not an abuse of discretion, reasonable minds could have reached a different conclusion. (Doc.
26   284, p. 6)
27          MLS eventually disclosed 113 pages of documents on December 3, 2020. (Doc. 289,
28   p. 3) Among those documents were earlier drafts of the Polanco and Garg medical reports.

                                                     -2-
      Case 4:18-cv-00378-JGZ-LAB Document 321 Filed 06/15/21 Page 3 of 4



 1   These earlier drafts differ in significant ways from the doctors’ previously disclosed final
 2   reports. Adams believes these drafts are evidence that the defendant, Symetra, is improperly
 3   influencing these supposedly “independent” medical reports. He subsequently filed the pending
 4   motion in which he moves that this court extend the discovery deadline to permit him to conduct
 5   five depositions designed to reveal who made the edits and why. (Doc. 289, p. 1) He further
 6   moves that this court order Symetra to pay the costs and attorney’s fees associated with those
 7   depositions and the fees associated with bringing the pending motion. (Doc. 289, p. 17)
 8
 9          Discussion
10          “In general, the pretrial scheduling order can only be modified upon a showing of good
11   cause.” Zivkovic v. Southern California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002)
12   (punctuation modified); see also Fed.R.Civ.P. 16(b)(4). The determination of good cause
13   ordinarily turns on the movant’s diligence. “If the party seeking the modification was not
14   diligent, the inquiry should end and the motion to modify should not be granted.” Id.
15          On this record, the court cannot say that Adams has been diligent overall. Since
16   receiving the additional discovery from MLS, he has acted diligently. But the court cannot
17   overlook the fact that he is asking to conduct follow-up discovery on documents that he
18   obtained as a result of a motion to compel filed on the last day of discovery. When a party files
19   a motion to compel on the last day of discovery, it is within the court’s discretion to deny the
20   motion as untimely. See, e.g., Gerawan Farming, Inc. v. Rehrig Pac. Co., 2013 WL 492103,
21   at *5 (E.D. Cal. 2013) (denying motions to compel filed on the last day of discovery and
22   collecting cases). Where, as here, the court grants such a motion, the movant should not be too
23   surprised if the court’s indulgence extends to that particular motion and no farther.
24          This action was filed on August 3, 2018, almost three years ago. (Doc. 1) The
25   scheduling order issued on November 5, 2018. (Doc. 23) The discovery deadline, which was
26   originally set for November 1, 2019, was extended once by stipulation. (Doc. 88) The amended
27   discovery deadline expired on December 13, 2019, eighteen months ago. (Doc. 88) The
28   defendant’s motions for summary judgment were denied in November of 2020. (Doc. 281);

                                                   -3-
      Case 4:18-cv-00378-JGZ-LAB Document 321 Filed 06/15/21 Page 4 of 4



 1   (Doc. 283) There remains outstanding a motion to reconsider, but that motion is now almost
 2   seven months old and should be resolved soon. (Doc. 285) The time for discovery has past.
 3   See also Fed.R.Civ.P. 1; see, e.g., Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1027
 4   (9th Cir. 2006) (“We decline to limit the district court’s ability to control its docket by enforcing
 5   a discovery termination date, even in the face of requested supplemental discovery that might
 6   have revealed highly probative evidence, when the plaintiff’s prior discovery efforts were not
 7   diligent.”).
 8
 9          IT IS ORDERED that the plaintiff’s motion, filed on December 31, 2020, for sanctions
10   and to modify the scheduling order is DENIED. (Doc. 289)
11
12          DATED this 14th day of June, 2021.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -4-
